Citation Nr: 0610239	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-36 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial compensable rating for a bilateral 
hearing loss disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1957 to February 
1960.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In June 2005, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.


FINDING OF FACT

The veteran's hearing loss disability is manifested by no 
more than Level I hearing loss in the right ear and no more 
than Level II hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.85, Diagnostic Code 6100 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

The record reflects that through the statement of the case, 
the originating agency informed the veteran of the criteria 
for evaluating his hearing impairment and of the provisions 
of 38 C.F.R. § 3.159; however, the record does not show that 
the RO has complied with all of the notice requirements of 
the VCAA.  

The record reflects that pertinent medical records have been 
obtained and the veteran has been afforded appropriate VA 
examinations.

At the videoconference hearing in June 2005, the undersigned 
informed the veteran that the evaluation of hearing 
impairment is determined by applying specific criteria to the 
results of specific hearing tests and that he should provide 
any outstanding medical evidence documenting the degree of 
severity of his hearing impairment during the period of this 
claim.  He was afforded 60 days in which to submit such 
evidence.  Thereafter, the veteran submitted a July 2005 
private audiology report and waived his right to have the 
report initially considered by the RO.  

Thus, it is clear that all pertinent evidence has been 
obtained and that no useful purpose would be served by 
remanding this case for further development or consideration 
by the RO.  

Accordingly, the Board will address the merits of the claim.


Evidentiary Background

The veteran was granted service connection for a bilateral 
hearing disability by rating decision in September 2003.  A 
noncompensable rating was assigned.  

The veteran was afforded a VA audiological examination in 
March 2003.  Pure tone thresholds, in decibels, at the 
relevant frequencies were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
60
50
60
LEFT

25
40
60
70

The average pure tone thresholds were 49 dB in both ears.  
Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 90 percent in the left ear.  
The examiner diagnosed the veteran with mild to moderately 
severe sloping sensorineural hearing loss in the right ear 
and mild to severely sloping sensorineural hearing loss in 
the left ear.  

The veteran underwent several private audiological 
evaluations, which disclosed bilateral mild to moderate 
sensorineural hearing loss.  Unaided speech discrimination 
scores were not provided.  

In August 2003 the veteran underwent a second VA audiological 
examination.  Pure tone thresholds, in decibels, at the 
relevant frequencies were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

20
60
50
60
LEFT

20
40
55
60

The average pure tone thresholds were 48 dB in the right ear 
and 44 dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent bilaterally.  The examiner 
diagnosed the veteran with moderately severe sensorineural 
hearing loss in the right ear and mild to moderately-severe 
sensorineural hearing loss in the left ear.  


Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a) and (d) (2005).  

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the Rating Schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

Examinations are conducted using the controlled speech 
discrimination tests (Maryland CNC), together with the 
results of the pure tone audiometry test.  The horizontal 
lines in table VI, referenced in 38 C.F.R. § 4.85, represent 
nine categories of percent of discrimination based upon the 
controlled speech discrimination test.  The vertical columns 
in table VI represent nine categories of decibel loss based 
upon the puretone audiometry test.  The numeric designation 
of impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is V for one ear.  
The same procedure will be followed for the other ear. The 
numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating. 

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  




Analysis

As a preliminary matter, the Board notes that the veteran's 
hearing impairment does not fall into one of the exceptional 
patterns set forth above.  The Board also notes that the 
private audiological reports provided in support of the claim 
do not contain sufficient information for rating purposes.  

Of the two VA examinations, the March 2003 examination 
disclosed the greater degree of hearing impairment; the 
findings on that examination translate to Level I hearing 
impairment in the right ear and Level II hearing impairment 
in the left ear.  Level I hearing impairment in one ear and 
Level II impairment in the other ear warrant a noncompensable 
rating under the applicable criteria.  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2005).  Accordingly, a compensable 
rating is not warranted. 


ORDER

A compensable evaluation for bilateral hearing loss is denied



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


